IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,202-02


                            EX PARTE JOEL RAMIREZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR20713-B IN THE 35TH DISTRICT COURT
                              FROM BROWN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of tampering with

or fabricating physical evidence and sentenced to forty-five years’ imprisonment. The Eleventh

Court of Appeals affirmed his conviction. Ramirez v. State, No. 11-11-00077-CR (Tex. App.—Feb.

7, 2013)(not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                        2

application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-11-

00077-CR that affirmed his conviction in Cause No. CR20713 from the 35th District Court of Brown

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: July 29, 2015
Do not publish